Citation Nr: 0942788	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-34 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for syncope.

2.  Entitlement to service connection for tingling of the 
extremities

3.  Entitlement to service connection for a lung disorder, 
claimed as coughing spasms.

4.  Entitlement to service connection for a tumor on the 
vocal cords.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to 
November 1971.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied claims for lung 
impairment, syncope, tingling in the extremities, and a tumor 
on the vocal cords.

The Board has recharacterized the issues as they appear on 
the cover page of the instant decision.

The claims of entitlement to service connection for a lung 
disorder and a tumor on the vocal cords are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The Veteran served in the Republic of Vietnam from July 
1969 to July 1970 and from February 1971 to November 1971.

3.  Having served in Vietnam, the Veteran is presumed to have 
been exposed to herbicides such as Agent Orange; however, the 
Veteran has not been diagnosed with a disease subject to 
presumptive service connection.  

4.  The competent and probative evidence of record does not 
contain any currently diagnosed syncope that was incurred 
during the Veteran's period of active military service.

5.  The competent and probative evidence of record does not 
contain any currently diagnosed tingling in the extremities 
that was incurred during the Veteran's period of active 
military service.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for syncope are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).

2. The criteria for the establishment of service connection 
for tingling in the extremities are not met.  38 U.S.C.A. §§ 
1110, 1111, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Veteran essentially contends that he is entitled to 
service connection for syncope and tingling in the 
extremities.  The Veteran has not set forth any specific 
incident as to service incurrence.  He simply indicated that 
he had been having syncopal episodes with associated tingling 
in the extremities for over 20 years.  The Board would note 
that it would appear that when the Veteran filed his claims 
in March 2005, he was doing so based on exposure to Agent 
Orange.  See Veteran's statement dated March 1, 2005. 

Having carefully considered the Veteran's claims in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claims and 
the appeal as to these issues will be denied.

At the outset the Board notes that the Veteran's DD-214 
confirms that he served in the Republic of Vietnam from July 
1969 to July 1970 and from February 1971 to November 1971.  
Thus, his exposure to herbicides is presumed.  38 U.S.C.A. 
§ 1116(f).  However, he has not been diagnosed with a disease 
associated with such exposure.  38 U.S.C.A. § 1116(a); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).  Despite complaints of 
tingling in the extremities, the Veteran does not contend, 
nor is there any evidence that the Veteran has been diagnosed 
with, acute and subacute peripheral neuropathy.  Id.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition (other than those listed at 38 C.F.R. 
§ 3.309) for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996).  Thus, 
the Board shall proceed with determining entitlement to 
service connection on a direct causation basis.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Veteran's service medical records are devoid of 
complaints, treatment, or diagnoses of syncope or tingling in 
the extremities.  Syncope was first demonstrated in December 
1993, some 22 years after his separation from active military 
service. At that time, the Veteran fell after becoming off 
balance.  No specific syncopal disorder was diagnosed.  The 
next documented episode was in December 2004.  The Veteran 
underwent an Exercise Tolerance Test at West Roxbury VA 
Medical Center (VAMC).  It was at this time, that the Veteran 
first reported (32 years after service) that his extremities 
were "jerking" when he came out of his syncopal spell.  The 
Veteran had fair exercise capacity and no cardiac or 
neurological disorder was diagnosed

This lengthy period without treatment (between separation 
from service in 1971 and the first complaints of syncope in 
1993 and jerking extremities in 2004) weighs heavily against 
the claims.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).  The Board 
notes that no medical professional has provided any opinion 
linking complaints of syncope or jerking/tingling extremities 
to any aspect of the Veteran's period of service.  

However, what the Board finds more probative is that there 
was no diagnosis of syncope upon VA examination in July 2005 
because the situation was considered resolved.  Moreover, no 
disorder associated with tingling extremities was diagnosed 
as the neurological examination was normal.
 
In short, syncope and tingling in the extremities was not 
shown during service or for more than 22 years after service.  
38 C.F.R. §§ 3.307, 3.309,  Furthermore, there is no current 
medical evidence of syncope or tingling in the extremities 
related to any aspect of the Veteran's period of service, to 
include herbicide exposure.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disabilities for which benefits are being claimed.  Such is 
not the case in the instant matter with respect to these 
claims.

The Board is cognizant that the Veteran is competent to 
report episodes of passing out and feelings of tingling in 
his extremities.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.   See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Board can not give 
great weight and credibility to the Veteran's account in 
light of the evidence that neither syncope nor tingling in 
the extremities was objectively demonstrated during service.  
Moreover, while there were some complaints of syncope 22 
years after discharge and jerking of the extremities 32 years 
after discharge, a disorder associated with either complaint 
was not diagnosed upon the most recent examination in 2005.    

Though the Veteran contends he currently has syncope and 
tingling in the extremities that are related to his period of 
military service, there is simply no medical evidence on file 
supporting the Veteran's assertion, and his statements do not 
constitute competent evidence of a medical diagnosis or nexus 
opinion as only those medically trained are competent to 
diagnose a condition and identify likely etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claims and the 
appeals involving service connection must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).   

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claims in correspondence sent to the Veteran in 
June 2005.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his service connection claims, and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  In a June 2006 letter, 
the Veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disabilities under consideration, pursuant to 
the recent holding in the Dingess decision.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service VA and 
private medical treatment records, reports of VA examination, 
and a lay statement.  

Attempts to obtain medical records from Essex County 
Correctional Facility resulted in a negative response.  
Specifically, the Medical Records Department indicated in a 
March 2006 letter that medical records were no longer on file 
as they were purged.  Any additional attempts to obtain these 
records would be futile.  38 C.F.R. § 3.159(c)(1).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998). 


ORDER

Entitlement to service connection for syncope is denied.

Entitlement to service connection for tingling in the 
extremities is denied.


REMAND

The Veteran has also filed claims of entitlement to service 
connection for a lung disorder, claimed as coughing spasms, 
and a tumor of the vocal cords.  The Board finds that 
additional development is necessary prior to a final 
adjudication of the merits of the Veteran's claims.

As previously noted, the Veteran served in the Republic of 
Vietnam and thus, is presumed to have been exposed to 
herbicides such as Agent Orange.  38 U.S.C.A. § 1116(f).  
Diseases associated with such exposure include: respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); 
and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  

A Remand is necessary to obtain outstanding VA outpatient 
treatment records.  A review of the record shows the Veteran 
reported having a tumor of the vocal cords removed at the 
VAMC in Jamaica Plains, Massachusetts.  From comments made to 
VA treatment providers in December 2004, it would appear that 
the removal occurred in approximately 1999.  A review of the 
record discloses that there have been no records from Jamaica 
Plains VAMC associated with the claims folder.  Such must be 
obtained upon Remand.  38 C.F.R. § 3.159(c)(2).

A Remand is also necessary in order to afford the Veteran an 
additional VA examination.  Specifically, the Veteran should 
be scheduled for a VA respiratory examination with regard to 
his claim for a lung disorder.  The Veteran has reported a 
history of coughing spasms and respiratory problems beginning 
approximately two years after his discharge from service.  A 
review of service treatment records contains complaints of 
coughing in 1969 and chest congestion in 1971; however, the 
November 1971 separation examination was negative.  

Post-service, the first complaints of coughing are noted in 
1977.  VA outpatient treatment records contain prescriptions 
for inhalers and records from Salem Hospital dated in 
December 1993 contain a past medical history of chronic 
bronchitis.  The July 2005 VA examiner found that the Veteran 
may have asthma or chronic bronchitis, but was unable to 
diagnosis a condition of coughing  spasms because of an 
absence of coughing during the examination.  Thereafter, the 
examiner made a reference to the Veteran's pulmonary disease, 
but did not confirm a diagnosis of a lung disorder or the 
etiology of such.  

Based on the evidence delineated above, the Board finds that 
a VA respiratory examination is necessary to determine 
whether a current lung disorder, to include asthma, 
bronchitis, or one manifested by coughing, is present and 
whether such disorder is related to complaints of coughing 
and chest congestion in service.  38 U.S.C.A. § 5103A.  The 
examiner is asked to address the specific questions set forth 
in the numbered paragraphs below. 

Ongoing VA medical records pertinent to the issues should 
also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Upon remand, the RO should ensure that all due process 
requirements are complied with, to include providing a VA 
examination if is necessary with regard to the claim for a 
tumor of the vocal cords.  The RO should also give the 
Veteran another opportunity to present information and/or 
evidence pertinent to the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. §§ 5103(a), 5103A (West 2002) 
and 38 C.F.R. § 3.159(b), (c) (2009), to 
include providing the Veteran any 
additional VA examinations if necessary 
and giving the Veteran another 
opportunity to present information and/or 
evidence pertinent to the claims on 
appeal.  

2.  The RO should attempt to obtain 
copies of all outstanding pertinent VA 
outpatient treatment records of the 
Veteran from the Jamaica Plains, 
Massachusetts, VAMC for treatment and 
removal of a tumor of the vocal cords.  
The RO should also obtain any ongoing 
treatment records of the Veteran from the 
Boston VAMC.  All information, which is 
not duplicative of evidence already 
received, should be associated with the 
claims file.  All requests for records 
and their responses should be clearly 
delineated in the claims folder.

3.  After the receipt of any additional 
medical records requested in accordance 
with this remand, the RO should schedule 
a VA respiratory examination to ascertain 
the current nature and etiology of any 
currently diagnosed lung disorder.  The 
Veteran's claims folder and a copy of 
this Remand must be available to, and 
reviewed by, the examiner in conjunction 
with the examination.  The examiner 
should indicate that the claims folder 
was reviewed.  All indicated studies 
should be performed, to include any x-ray 
studies.  Thereafter, the examiner should 
render an opinion as to the following: 
(1) whether the Veteran currently has a 
lung disorder, to include asthma, 
bronchitis, or one manifested by 
coughing; and (2) if so, whether any 
currently diagnosed lung disorder is at 
least as likely as not (50% or greater) 
related to the Veteran's period of 
military service on any basis, to include 
exposure to herbicides. The examiner must 
make specific reference to the service 
treatment records dated in 1969 and 1971 
that contain complaints of coughing and 
chest congestion.  All rationale for any 
opinions expressed must be provided.   

4.  The RO is to advise the Veteran that 
his cooperation in VA's efforts to 
develop his claims, including reporting 
for any scheduled VA examinations, is 
both critical and appreciated.  The 
Veteran is also advised that failure to 
report for any scheduled examination may 
result in the denial of a claim.  
38 C.F.R. § 3.655.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations and affords 
them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claims.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


